741 N.W.2d 383 (2007)
Joe HERMAN, Sue Herman, Jay Jollay, Sarah Jollay, Jerry Jollay, Neal Kreitner, Tony Peterson, Liz Peterson, Randy Bjorge, Annette Bjorge, and Tina Buck, Plaintiffs-Appellants,
v.
COUNTY OF BERRIEN, Defendant-Appellee.
Docket No. 134097. COA No. 273021.
Supreme Court of Michigan.
November 30, 2007.
On order of the Court, the application for leave to appeal the April 26, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The motion to file brief amicus curiae is GRANTED.
The Clerk of the Court is directed to place this case on the March 2008 session calendar for argument and submission. Appellants' brief and appendix must be filed no later than January 14, 2008, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than February 7, 2008.
Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, with such briefs to be filed no later than February 21, 2008.